Opinion issued February 24, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00297–CV




ERICA HAYWOOD AND ALL OCCUPANTS, Appellants

V.

CUNEY HOMES APARTMENTS, Appellee




On Appeal from the County Civil Court at Law No. 3 
Harris County, Texas
Trial Court Cause No. 787022




MEMORANDUM OPINIONAppellant Erica Haywood and all occupants have neither established indigence,
nor paid or made arrangements to pay the clerk’s fee for preparing the clerk’s record. 
See Tex. R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b)
(allowing dismissal of appeal if no clerk’s record filed due to appellant’s fault).  After
being notified that this appeal was subject to dismissal, appellant Erica Haywood and
all occupants did not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Higley, and Bland.